Citation Nr: 1637291	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to February 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal has since been transferred to the RO in Oakland, California.

In an August 2015 decision, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for development.  As sufficient efforts were made to obtain any related medical records and the requested medical examination with opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  There is no current hearing loss disability for VA purposes.

2.  Tinnitus was not present until more than one year following the Veteran's discharge from service and any current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2009, prior to the initial unfavorable adjudication in August 2009.  This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  On remand, additional medical records, were sought as noted in a September 2015 letter to the Veteran.  The Veteran responded in October 2015 that she had no additional records to submit.  Updated VA treatment records were made a part of the claims folder.  All identified records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained medical examination and opinions in November 2015.  The 2015 opinion indicates that an actual opinion as to etiology could not be made based on invalid audiometric testing due to the discrepancies between the Speech Reception Thresholds and the pure tone averages.  The opinion also noted that this discrepancy made the testing invalid in light of the Veteran's ability to converse easily during the intake interview, and despite repeated attempts to ascertain true organic hearing thresholds and speech recognition.  The Board notes that the examiner reviewed the claims file in conjunction with formulating the opinion, and provided sufficient supporting rationale as to why an opinion could not be rendered.  The Board has no reason to think that an additional examination would yield different results.  Language or understanding was not noted to be a barrier.  It was noted that the Veteran conversed easily during the intake interview, but her responses were inconsistent in relationship to the ability to converse despite repeated attempts.  The reasonable inference to be taken from the November 2015 examination is that the Veteran is not cooperating with the examination.  The Board will not order another audiological examination under these circumstances.  The Veteran has not submitted audiometric results showing hearing loss by VA standards.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and obtained adequate medical opinion, its duty to assist in this case is satisfied.

II.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends she is entitled to service connection for bilateral hearing loss and tinnitus due to noise exposure during her military service.  For the reasons stated below, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  

Service treatment records reflect that the Veteran had audiograms during her February 1976 enlistment physical examination and her October 1976 separation physical examination.  At entrance, the results were as follows:



HERTZ


500
1000
2000
3000
4000
6000
 
RIGHT
15
5
5
-
5
-
 
LEFT
10
5
5
-
5
-
 

At separation in October 1976, the results were as follows:


HERTZ


500
1000
2000
3000
4000
6000
 
RIGHT
15
10
5
-
10
10
 
LEFT
5
10
5
-
5
10
 

There were no complaints of hearing loss or tinnitus reported and no abnormalities were noted.  

VA treatment records include a November 2004 encounter report wherein the Veteran reported right ear pain after poking herself in the ear with a Q-tip.  She denied any changes in hearing at the time.  She was treated and told to return if she had fever, hearing loss or if the pain returned.  Thereafter, in a December 2015 VA telehealth visit the Veteran denied hearing loss on review of systems.  These VA treatment records which span many years do not show that the Veteran has bilateral hearing loss.  

As noted, Veteran underwent VA audiological examination in November 2015 VA pursuant to the 2015 Board remand decision.  The examiner reviewed the claims folder and noted the Veteran's reported history of exposure to gunfire on several occasions during training, as well as her active service MOS of Food Specialist.  The report of examination reflects pure tone averages and speech discrimination scores were listed as "CNT" or could not test.  The examiner stated that the "test results are not valid for rating purposes (not indicative of organic hearing loss)".  The examiner explained that the Veteran's pure tone averages were 20-30 greater than her Speech Recognition Thresholds in both ears.  He explained that the Veteran conversed easily during the intake interview, but responses were inconsistent in relationship to the ability to converse.  Repeated attempts were made to ascertain the true organic hearing thresholds and speech recognition.  Use of speech discrimination scores was deemed inappropriate for this veteran because, the examiner explained, the Veteran's pure tone averages were 20-30 greater than her Speech Recognition Thresholds in both ears.  He explained that the Veteran conversed easily during the intake interview, but responses were inconsistent in relationship to the ability to converse.  Repeated attempts were made to ascertain true organic thresholds and speech recognition.  Audiologic findings were otherwise normal.  The diagnosis was "No diagnosis.  Diagnosis cannot be provided due to inconsistencies in responses."  Again, the examiner repeated that the Veteran's pure tone averages were 20-30 greater than her Speech Recognition Thresholds in both ears, she conversed easily during the intake interview, but responses were inconsistent in relationship to the ability to converse.  Repeated attempts were made to ascertain true organic thresholds and speech recognition.  

The medical opinion section of the examination reflects that the invalid testing in hearing test results negates making any statements regarding causal relationship between pure tone audiometry to military noise, threshold measures bilaterally and any association to military noise.  

There are no audiograms that the Board can identify which show that the criteria outlined at 38 C.F.R. § 3.385 are met.  

As there is no current disability, by regulation, service connection cannot be warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To the extent that the Veteran contends that she has hearing loss that had its onset in service, and has been persistent since, the aforementioned 2004 and 2015 treatment notes reflect affirmative denial of hearing loss and are inconsistent with such an assertion, persuading the Board that her assertions are not credible and thus not probative.  Moreover, her statements are outweighed by the lack of confirmation of hearing loss on examination, particularly since the November 2015 examination was specifically undertaken to determine whether there was current hearing loss.  There is simply no medical confirmation of any hearing loss as defined by VA regulation.   

As to tinnitus, the record reflects no diagnosis of tinnitus or report of ringing in the ears either in service or following service until November 2015.  The November 2015 report of VA examination reflects the Veteran's report that she first noticed tinnitus about 15 years ago, or 23 years after discharge from the Army.  The tinnitus was described as bilateral, occurring daily and lasting for variable amounts of time.  The examiner remarked that he could not ascertain the true etiology of tinnitus due to inconsistent pure tone testing.  

Following review of the evidence, the Board concludes service connection is not warranted for tinnitus.  The Board finds a preponderance of the evidence shows that tinnitus was not present during service or until more than one year thereafter.  The service treatment and post-service records reveal no evidence suggestive of tinnitus, the earliest evidence of tinnitus in the documented record dates to 2015, and includes a report of tinnitus first being noted 23 years after service by the Veteran's own accounting.  See, e.g., 2015 VA examination record. 

The Veteran has reported in November 2015 that tinnitus began in 2000.  She unequivocally reported that it began 23 years prior to the examination.  It is not alleged that the condition has been present since service.  The Board finds the Veteran's history of symptoms is not probative evidence of tinnitus during service.  Thus, the Board finds the preponderance of the evidence establishes that tinnitus was not present during service or until more than one year thereafter.  As such, presumptive service connection for chronic diseases is not warranted.  Likewise, continuity of symptomatology is not shown. 

Furthermore, the probative evidence establishes that the tinnitus is not otherwise related to service.  Assuming arguendo there was significant noise exposure in service, the record does not indicate that this noise exposure caused the Veteran's tinnitus.  Rather, the 2015 VA examiner indicated that the etiology of the tinnitus cannot be ascertained due to inconsistent pure tone testing.  Board finds the opinion probative and uncontroverted by any other competent evidence as to the etiology of the currently reported tinnitus.  It is uncontroverted by the Veteran that the tinnitus was not present for over two decades following service.  The lack of contemporaneous medical evidence is weighed against her lay statements, and a negative inference is drawn from the absence of complaints or treatment for this extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the appellant might assert that she has tinnitus that is related to service, she has presented no probative evidence that any current tinnitus was due to service.  

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


